Appeal by defendant, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County, rendered April 22, 1975, as convicted him of robbery in the first degree, upon a jury verdict, and imposed sentence. Judgment affirmed insofar as appealed from. If defendant had contended upon the trial that he was deprived of a fair trial because the jury was not selected from a representative cross section of the community, and specifically because women were systematically excluded from the jury pool and that this violated his rights under the Sixth and Fourteenth Amendments to the Federal Constitution, we would remand the case to the Criminal Term to take testimony on that issue. However, in this case the only objection that defendant made was that the particular panel of jurors did not have enough women on it. Therefore, we do not reach the constitutional question. Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.